Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1. 	Claims 1-18 are pending in the current application.
2.	This application was filed 2/19/2020 and claims benefit of CHINA 201910353474.7 04/29/2019.
Claim Rejections/Objections Withdrawn
3.	The rejection of claims 2-3, 6, 13, 18 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for the term “preferably” is withdrawn based upon the amendments.  The rejection of claim(s) 1 and 4 under 35 U.S.C. 102(a)(1) as being anticipated by Kang US 9,997,723 is withdrawn based upon the amendments.  The rejection of claims 1-4, 6, 13-14, 18-20 provisionally on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 13-20 of copending Application No. 16/794,286 is withdrawn based upon the timely filed approved terminal disclaimer.  
Claim Rejections/Objections Maintained/ New Grounds of Rejection
4.	New grounds of rejection are set forth below.  The claims 5, 15-17 are drawn to subject matter outside the scope of claim 1, and are now rejected under 103 and various sections of 112.  Claims 3 and 14 have been rejected for a new issue under 112 b.  If applicant were to cancel these claims it is important to consider the scope of the withdrawn claim 7, which is currently not commensurate with the allowed claim 1 and as such not in proper form for rejoinder. Claim 7 is drawn in the last section to methods of making compounds of Formula IV-7, the fused carbazoles where T1 is a bond, which have been canceled from claim 1.  If the rejected claims were canceled and the withdrawn claims placed in proper form for rejoinder the instant application would be ready for allowance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claim 5, 15-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 5, 15-17 recites the limitation of structure with a fused carbazole which requires that T1 in claim 1 in Formula IV be a bond, however this has been deleted as an option.  There is insufficient antecedent basis for this limitation in the claim.
6.	Claim 3, 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 3 is drawn to the condition “wherein R15-R18 are the same or different, and at least one of them is hydrogen; and/or R19-R23 are the same or different and at least one of them is hydrogen”, however claim 1 has the conditional clause at the end “wherein at least one of R15-R23 are the same or different, and at least one of them is selected from deuterium, deuterate methyl, deuterated phenyl, and deuterated methyl substituted phenyl.”  The embodiment of the condition in claim 3 when the variables are the “same” and the “and” is operative violates the condition of the clause in claim 1 since all variables would be H.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

7.	Claims 5, 15-17 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 5, 15-17 are drawn to subject matter outside of the scope of claim 1 since the definition of T1 as a bond has been removed.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claim(s) 5, 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Kang US 9,997,723    in view of Tong “Enhancement of OLED Efficiencies and  High-Voltage Stabilities of Light-Emitting Materials by Deuteration.” Journal of Physical Chemistry C,   2007, 111(8), 3490-3494 AND Shin WO 2012036482.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
A)	Determining the scope and contents of the prior patent:  
Kang teaches a number of species of the carbazole type foumula of claim 5 including but not limited to those on column 58, lines 25-45, A-134, column 59 lines 5-20, A-136.  These compounds read on claim 1 where T1 is a bond, T3 is O or S, T2 is a bond, R15-R23 are H. Compound A-136 is:

    PNG
    media_image1.png
    254
    309
    media_image1.png
    Greyscale

B)	Ascertaining the differences between the prior patent and the claims at issue.
The difference between the instant claims and the prior art is the number of subatomic particles in the nucleus of a hydrogen atom, i.e. the presence of a single neutron in deuterium versus the absence of a neutron in protium.  Every existing compound that contains hydrogen also contains deuterium at approximately its natural abundance of 0.0156%.  The following claimed compounds of the genus of claim 5, 15-17 are deuterated analogs of the prior art compound A-136:

    PNG
    media_image2.png
    163
    419
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    362
    628
    media_image3.png
    Greyscale

C)  	Resolving the level of ordinary skill in the pertinent art:  The level of ordinary skill is high.  Someone preparing these compounds would be trained in organic chemistry and would recognize the very close structural similarity and would expect them to have similar properties. Deuterium is .0156  %, natural abundance, and when the compounds of the prior were produced some percentage of the isotopic mixture of the compounds inherently contains the claimed deuterated compound.  There is evidence in the art of improved properties upon deuteration in the OLED art.  Tong on page 3490 at column 1 describes his work: “In this work, we report for the first time the enhancement of both light-emitting efficiency and high-voltage stability by deuteration of organic light emitting materials, namely, deuterated aluminum 8-hydroxyquinoline (D-Alq3) and bis(2-methyl-8-quinolinolato)(2,6-dimethyl-phenolato)aluminum(III) (D-Q2AlOAr).” According to page 3491 “Unlike fluorination,15 deuterium atom replacement does not change the maximum emission wavelengths of photoluminescence (PL, ìmax ) 516 nm in DMF), and electroluminescence (EL, ìmax ) 515 nm) of Alq3. Excited-state lifetime measurements show that deuteration of the aromatic protons extends the fluorescence lifetime of Alq3 from 11 (for H-Alq3, solid triangle, Figure 2), to 17.3 ns (for D-Alq3, hallow reverse triangle, Figure 2) in DMF which was due to the decrease in the C-D bond vibrational frequency and thus suppression of the electronic-vibration-coupling induced relaxation of the electronic excited state.16,17 Deuterium replacement of the aromatic protons also increases the fluorescence quantum yield ([Symbol font/0x46]F)18 of Alq3 from 11 to 18%. When a multilayer device with the structure of ITO/CuPc-(150nm)/NPB(600nm)/D-Alq3(700nm)/Mg:Ag was fabricated, an 1.5-fold enhancement on the external quantum efficiency of the deuterated device was observed at a current density of 400 mA/cm2 as compared to the protonated counter part....High-voltage induced burndown of light-emitting molecules is a commonly observed phenomenon in nearly all OLEDs. The results in Figure 3a clearly illustrate the better high-voltage stability of D-Alq3 than H-Alq3.”  Further improvements on page 3492 are discussed, 
As shown in Figure 3b, the current density of the deuterated device is higher than the protonated one. The phenomenon of higher current density at the same applied voltage was also observed in a deuterated blue light emission device (see results below). The reason for a higher current density in deuterated fluorescence devices is not clear. One possible reason might be the heavier deuterated Alq3 having lower vibrational frequencies, which lead to better overlap of molecular wave functions in solid thin film and thus better electrical conductivity. In Figure 3c, it can be seen that the D-Alq3 device has higher external quantum efficiencies than the H-Alq3 device at all current densities (see the first cycles as well as the second cycles), ~1.9-fold higher at 100 mA/cm2and ~2.8-fold at 500 mA/cm2 in the first forward cycles. The 1.9-fold increase at low current density condition is close to, but slightly larger than, the expected value of 1.6 (or 18%/11%) calculated from the ratio of [Symbol font/0x46]F (D-Alq3) to [Symbol font/0x46]F (H-Alq3). At a high current density condition of 500 mA/cm2, the ratio of the external quantum efficiencies dramatically increases from 1.5 to 2.8, which could be a result of faster high-voltage-induced degradation of the H-Alq3 than D-Alq3. After experiencing the high-voltage-induced degradation, the ratio of the external quantum efficiency of D-Alq3 to H-Alq3, on average, becomes higher, in the second cycle than that in the first cycle, for example, ~2.4-fold higher at 100 mA/cm2 and ~2.7-fold at 500 mA/cm2, respectively, in the second forward half cycle. The better high-voltage stability of D-Alq3 than H-Alq3 is also evidenced by the lower loss in the external quantum efficiency after experiencing the first cycles. For example, after experiencing the first high-voltage cycle, the D-Alq3 device loses 21% external quantum efficiency in the second forward (low-to-high) half cycle at 100 mA/cm2, which is significantly smaller than the 39% loss in the H-Alq3 device.
Replacement of H by D significantly improves the high voltage stability of the light-emitting Alq3 molecules as well as the external quantum efficiency of Alq3-based devices.


	This leads to the conclusion on page 3493:
	In summary, we have demonstrated for the first time that deuterium replacement of protons in organic light-emitting materials has resulted in a better high-voltage stability and a ~280% increase in the external quantum efficiency at a current density of 500 mA/cm2 in the case of the green Alq3-based device and ~270% increase at 150 mA/cm2 in the case of the blue Q2AlOAr-based device. Our results indicate that degradation of the aromatic C-H bonds and the Al-O-Ar bond in the unidentate OAr ligand is an important factor leading to the high-voltage instability of Alq3- and Q2AlOAr-based EL devices.  Due to much higher external EL quantum efficiency, deuterated devices can provide the same EL intensity at a lower applied voltage, and thus have lower power consumption. Our results demonstrate that deuteration is a general method, which can potentially be applied to other light emitting materials to improve the EL efficiency and lower the turn-on voltage as well as power consumption. Deuteration can also improve the high-voltage stabilities of the green Alq3 emitter but not for light emitting molecules containing unidentate ligands. 

One of ordinary skill in the art is able to prepare deuterium labeled forms following procedures known in the art with a reasonable expectation of success. This type of modification was already known on closely related OLED materials disclosed in Shin. The compound 38 on page 14, also a quinazoline type compound related to those claimed, was prepared as an OLED along with its deuterated analog on  Page 16, compound 72.

    PNG
    media_image4.png
    173
    100
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    184
    96
    media_image5.png
    Greyscale

Other comparisons such as compound 1 to compounds 17-18:

    PNG
    media_image6.png
    247
    235
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    304
    462
    media_image7.png
    Greyscale

Compounds 20 on page 12 to compound 2 on page 11, Compound 25 to 34 on page 13. Many other comparisons are found on pages 11-22.  The preparation of the deuterated materials is routine.
 Since deuterium replacement of protons in organic light-emitting materials resulted in a better high-voltage stability and large increases in the external quantum efficiency providing the same EL intensity at a lower applied voltage, and consequently lower power consumption, it would be prima facie obvious to modify the compounds of Kang in the same manner. According to Tong his “results demonstrate that deuteration is a general method, which can potentially be applied to other light emitting materials to improve the EL efficiency and lower the turn-on voltage as well as power consumption. Deuteration can also improve the high-voltage stabilities...”.  This would prevent degradation of the device. In re Grabiak 226 USPQ 870, "[w]hen chemical compounds have "very close" structural similarities and similar utilities, without more a prima facie case may be made",  In re Deuel 34 USPQ2d 1210, "a known compound may suggest its analogs or isomers, either geometric isomers (cis v. trans) or position isomers (emphasis added) (e.g. ortho v. para)".  Deuterium exchange in this case offered improvements in device performance and high voltage degradation. 
Conclusion
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID K O'DELL whose telephone number is (571)272-9071.  The examiner can normally be reached on Monday - Friday 9:30 - 7:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID K O'DELL/            Primary Examiner, Art Unit 1625